Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination filed November 29, 2021, and the Amendment filed October 26, 2021.

3.	Claims 1, 3, and 7-21 have been amended.

4.	Claims 1-21 are pending with this action.

5.	The title of the present application is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed to.


Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-21 have been fully considered but are moot in view of the new grounds of rejection presented below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-5 and 8-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ellerman et al. (US 7,089,310).
As per claim 1, Ellerman teaches an information processing apparatus, comprising: 
a storage configured to store information regarding a first account of each of a plurality of users in a first web service and first content and second content to be displayed on a webpage of the first web service (see Ellerman, col.3, lines 26-29: “The information provided over the voice portal may come from the World Wide Web (WWW), databases, third parties, and/or other sources”; col.3, lines 55-59: “embodiments of the invention allow applications provided by multiple legal entities can to provide services to users via phone applications hosted on, or through, the voice portal while allowing state information to be stored on a per-user profile basis”; and col.4, lines 27-31: “A user profile is a collection of information about a particular user. The user profile typically includes collections of different information. Notably, the user profile contains a combination of explicitly made selections and implicitly made selections”); 
communication circuitry configured to communicate with a user terminal of each of the plurality of users (see Ellerman, Fig 1); and 
control circuitry configured to 
in a second web service to the first account of the user in the first web service, generate linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie (see Ellerman, col.7, lines 41-48: “The process of linking a web based account (e.g. the web account 150) to a phone account (e.g. the profile 152) will now be considered in conjunction with FIG. 2. This process can be used by users to link a web based account with their phone based (voice portal) account over the web. This process also is privacy protecting of user information by allowing the user to link the two accounts without giving out her/his username/password for one service to the other”; and col.8, lines 52-60: “According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230. This supports single action (or "one click") account linking as users need only perform a single direct action, e.g. click their mouse, to link their web account to their phone account (this assumed that offers of step 200 are only presented to users logged into the web site 130)”), 
send the cookie to the one of the user terminals, and cause the one of the user terminals to store the cookie (see Ellerman, col.2, lines 65-67: “Once the user identifies herself to the web site of the provider of the voice service, the linking information can be stored in the user's phone account as a cookie”; and col.8, lines 52-56: “According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230”), 
based on a display request of the webpage from the one of the user terminals, determine whether or not the first account of the user of the one of the user terminals in the first web service has been linked to the second account in the second web service based on whether or not the display request includes the cookie (see Ellerman, col.3, lines 1-6: “When she visits the phone application corresponding to the web site, the cookie--now including linking information--can be passed to the application to identify the appropriate web account”; and col.8, lines 52-60: “The user's web browser would visit the web new location, the cookie in the user's web browser would identify the user to the voice portal and the linking code could then be stored and the user sent back to the return URL without any user actions aside from the initial click.  According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230. This supports single action (or "one click") account linking as users need only perform a single direct action, e.g. click their mouse, to link their web account to their phone account (this assumed that offers of step 200 are only presented to users logged into the web site 130)”), 
send the webpage on which the first content is displayed with content of the first web service to the one of the user terminals based on the display request including the cookie, the first content indicating that the second account in the second web service is linked to the first account in the first web service (see Ellerman, Abstract: “When she visits the phone application corresponding to the web site, the cookie--now including linking information--can be passed to the application to identify the appropriate web account”; col.7, lines 63-66: “Continuing, at step 220, the user is requested to log in to the web site, if necessary. In many cases, web sites use cookies and other technologies to reduce the need for users to repeatedly log in to their accounts”; and col.8, lines 47-52: “The user's web browser would visit the web new location, the cookie in the user's web browser would identify the user to the voice portal and the linking code could then be stored and the user sent back to the return URL without any user actions aside from the initial click”), and 
send the webpage on which the second content is displayed with the content of the first web service to the one of the user terminals based on the display request not including the cookie (see Ellerman, col.7 lines 49-57: “One or more of the web pages presented on the display of the computer 102 may offer to "phone" enable the user's account. Continuing the above example, if the entity 128 is an online merchant a banner ad or text might invite the user to "Click here to phone enable your account for access from Tellme", "Want to place orders by phone? Click here to sign up.", etc”), 
the second content being configured to prompt the user to link the second account in the second web service (see Ellerman, col.4, lines 54-58: “the user may be prompted to confirm the system's implicit choice, e.g. the system might prompt the user "Would you like me to include Palo Alto in the standard weather report from now on?"”; and col.7, lines 49-62: “Next, at step 210, if the user accepts the offer, e.g. by following the link, the process will continue at step 220. Otherwise, the process of FIG. 2 ends, but the user remains free to navigate the web site 130. Other offers to link the accounts would restart the process at step 200”), 
wherein the first web service is different from the second web service (see Ellerman, col.3, lines 26-29: “The information provided over the voice portal may come from the World Wide Web (WWW), databases, third parties, and/or other sources”; and col.3, lines 55-59: “embodiments of the invention allow applications provided by multiple legal entities can to provide services to users via phone applications hosted on, or through, the voice portal while allowing state information to be stored on a per-user profile basis”).

As per claim 2, which depends on claim 1, Ellerman further teaches wherein the control circuitry is configured to send the webpage on which the second content is displayed based on the one of the user terminals not having logged in with any account when the control circuitry receives the display request (see Ellerman, col.7, lines 49-62: “The process starts at step 200, when a user (e.g. the person 140) navigates to a web site (e.g. the web site 130) with her/his computer 102. One or more of the web pages presented on the display of the computer 102 may offer to "phone" enable the user's account… if the user accepts the offer, e.g. by following the link, the process will continue at step 220. Otherwise, the process of FIG. 2 ends, but the user remains free to navigate the web site 130… Continuing, at step 220, the user is requested to log in to the web site, if necessary. In many cases, web sites use cookies and other technologies to reduce the need for users to repeatedly log in to their accounts”).

As per claim 3, which depends on claim 1, Ellerman further teaches wherein is associated with a linking request button to link the second account to the first account (see col.7, lines 58-62: “if the user accepts the offer, e.g. by following the link, the process will continue at step 220. Otherwise, the process of FIG. 2 ends, but the user remains free to navigate the web site 130. Other offers to link the accounts would restart the process at step 200”).

As per claim 4, which depends on claim 3, Ellerman further teaches wherein the storage is configured to store information indicating a service usage history with the second account of the user (see Ellerman, col.4, lines 27-31: “A user profile is a collection of information about a particular user. The user profile typically includes collections of different information. Notably, the user profile contains a combination of explicitly made selections and implicitly made selections”), and 
the control circuitry is configured to include the information that prompts the linking on the webpage based the service usage history (see Ellerman, col.4, lines 50-58: “In contrast, implicit selections come about through the conduct and behavior of the user. For example, if the user repeatedly asks for the weather in Palo Alto, Calif., the system may automatically provide the Palo Alto weather report without further prompting. In other embodiments, the user may be prompted to confirm the system's implicit choice, e.g. the system might prompt the user "Would you like me to include Palo Alto in the standard weather report from now on?"”).

As per claim 5, which depends on claim 4, Ellerman further teaches wherein the second account comprises a plurality of second accounts (see Ellerman, col.3, lines 55-59: “embodiments of the invention allow applications provided by multiple legal entities can to provide services to users via phone applications hosted on, or through, the voice portal while allowing state information to be stored on a per-user profile basis”), 
the storage is configured to store information indicating whether or not the service usage history exists with respect to the plurality of second accounts (see Ellerman, col.4, lines 27-31: “A user profile is a collection of information about a particular user. The user profile typically includes collections of different information. Notably, the user profile contains a combination of explicitly made selections and implicitly made selections”), and 
the control circuitry is configured to include information that prompts linking of one of the second accounts, whose frequency of usage is highest among the plurality of second accounts, on the webpage (see Ellerman, col.4, lines 50-58: “In contrast, implicit selections come about through the conduct and behavior of the user. For example, if the user repeatedly asks for the weather in Palo Alto, Calif., the system may automatically provide the Palo Alto weather report without further prompting. In other embodiments, the user may be prompted to confirm the system's implicit choice, e.g. the system might prompt the user "Would you like me to include Palo Alto in the standard weather report from now on?"”).

As per claim 8, Ellerman teaches an information processing apparatus, comprising: 
a storage configured to store information regarding a first account of each of a plurality of users in a first web service and linking information indicating whether or not a second account of the respective user in a second web service has been linked to the first account in the first web service and first content and second content to be displayed on a webpage (see Ellerman, col.3, lines 26-29: “The information provided over the voice portal may come from the World Wide Web (WWW), databases, third parties, and/or other sources”; col.3, lines 55-59: “embodiments of the invention allow applications provided by multiple legal entities can to provide services to users via phone applications hosted on, or through, the voice portal while allowing state information to be stored on a per-user profile basis”; col.4, lines 27-31: “A user profile is a collection of information about a particular user. The user profile typically includes collections of different information. Notably, the user profile contains a combination of explicitly made selections and implicitly made selections”; and col.8, lines 52-60: According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230”); 
communication circuitry configured to communicate with a user terminal of each of the plurality of users (see Ellerman, Fig 1); and 
control circuitry configured to 
based on a linking request to link the second account of the user of one of the user terminals in a second web service to the first account of the user in the first web service, generate linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie (see Ellerman, col.7, lines 41-48: “The process of linking a web based account (e.g. the web account 150) to a phone account (e.g. the profile 152) will now be considered in conjunction with FIG. 2. This process can be used by users to link a web based account with their phone based (voice portal) account over the web. This process also is privacy protecting of user information by allowing the user to link the two accounts without giving out her/his username/password for one service to the other”; and col.8, lines 52-60: “According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230. This supports single action (or "one click") account linking as users need only perform a single direct action, e.g. click their mouse, to link their web account to their phone account (this assumed that offers of step 200 are only presented to users logged into the web site 130)”), 
send the cookie to the one of the user terminals, and cause the one of the user terminals to store the cookie (see Ellerman, col.2, lines 65-67: “Once the user identifies herself to the web site of the provider of the voice service, the linking information can be stored in the user's phone account as a cookie”; and col.8, lines 52-56: “According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230”), 
based on a display request of the webpage from the one of the user terminals, determine whether or not the first account of the user of the one of the user terminals in the first web service has been linked to the second account in the second web service based on whether or not the display request includes the cookie (see Ellerman, col.3, lines 1-6: “When she visits the phone application corresponding to the web site, the cookie--now including linking information--can be passed to the application to identify the appropriate web account”; and col.8, lines 52-60: “The user's web browser would visit the web new location, the cookie in the user's web browser would identify the user to the voice portal and the linking code could then be stored and the user sent back to the return URL without any user actions aside from the initial click.  According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230. This supports single action (or "one click") account linking as users need only perform a single direct action, e.g. click their mouse, to link their web account to their phone account (this assumed that offers of step 200 are only presented to users logged into the web site 130)”), 
send the webpage on which the first content is displayed with content of the first web service to the one of the user terminals based on the display request including the cookie, the first content indicating that the second account in the second web service is linked to the first account in the first web service (see Ellerman, Abstract: “When she visits the phone application corresponding to the web site, the cookie--now including linking information--can be passed to the application to identify the appropriate web account”; col.7, lines 63-66: “Continuing, at step 220, the user is requested to log in to the web site, if necessary. In many cases, web sites use cookies and other technologies to reduce the need for users to repeatedly log in to their accounts”; and col.8, lines 47-52: “The user's web browser would visit the web new location, the cookie in the user's web browser would identify the user to the voice portal and the linking code could then be stored and the user sent back to the return URL without any user actions aside from the initial click”), and 
send the webpage on which the second content is displayed with the content of the first web service to the one of the user terminals based on the display request not including the cookie (see Ellerman, col.7 lines 49-57: “One or more of the web pages presented on the display of the computer 102 may offer to "phone" enable the user's account. Continuing the above example, if the entity 128 is an online merchant a banner ad or text might invite the user to "Click here to phone enable your account for access from Tellme", "Want to place orders by phone? Click here to sign up.", etc”), the second content being configured to prompt the user to link the second account in the second web service (see Ellerman, col.4, lines 54-58: “the user may be prompted to confirm the system's implicit choice, e.g. the system might prompt the user "Would you like me to include Palo Alto in the standard weather report from now on?"”; and col.7, lines 49-62: “Next, at step 210, if the user accepts the offer, e.g. by following the link, the process will continue at step 220. Otherwise, the process of FIG. 2 ends, but the user remains free to navigate the web site 130. Other offers to link the accounts would restart the process at step 200”), 
wherein the first web service is different from the second web service (see Ellerman, col.3, lines 26-29: “The information provided over the voice portal may come from the World Wide Web (WWW), databases, third parties, and/or other sources”; and col.3, lines 55-59: “embodiments of the invention allow applications provided by multiple legal entities can to provide services to users via phone applications hosted on, or through, the voice portal while allowing state information to be stored on a per-user profile basis”.

As per claim 9, Ellerman teaches an information processing apparatus, comprising: 
communication circuitry configured to communicate with a user terminal of each of a plurality of users (see Ellerman, Fig 1); and 
control circuitry configured to 
generate, based on a linking request to link a second account of the user of one of the user terminals in a second web service to a first account of the user in a first web service, linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie (see Ellerman, col.7, lines 41-48: “The process of linking a web based account (e.g. the web account 150) to a phone account (e.g. the profile 152) will now be considered in conjunction with FIG. 2. This process can be used by users to link a web based account with their phone based (voice portal) account over the web. This process also is privacy protecting of user information by allowing the user to link the two accounts without giving out her/his username/password for one service to the other”; and col.8, lines 52-60: “According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230. This supports single action (or "one click") account linking as users need only perform a single direct action, e.g. click their mouse, to link their web account to their phone account (this assumed that offers of step 200 are only presented to users logged into the web site 130)”), 
and send the cookie to the one of the user terminals for storing the cookie (see Ellerman, col.2, lines 65-67: “Once the user identifies herself to the web site of the provider of the voice service, the linking information can be stored in the user's phone account as a cookie”; and col.8, lines 52-56: “According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230”), the cookie being included in a display request of the webpage to indicate that the first account of the user in the first web service has been linked to the second account in the second web service (see Ellerman, col.8, lines 56-60: “This supports single action (or "one click") account linking as users need only perform a single direct action, e.g. click their mouse, to link their web account to their phone account (this assumed that offers of step 200 are only presented to users logged into the web site 130)), 
wherein in the first web service is different from the second web service (see Ellerman, col.3, lines 55-59: “embodiments of the invention allow applications provided by multiple legal entities can to provide services to users via phone applications hosted on, or through, the voice portal while allowing state information to be stored on a per-user profile basis”).

As per claim 10, Ellerman teaches an information processing apparatus, comprising: 
a storage configured to store linking information indicating whether or not a second account of each of a plurality of users in a second web service has been linked to a first account of the respective user in a first web service (see Ellerman, col.8, lines 52-60: According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230”); 
a communication circuitry configured to communicate with a user terminal of each of the plurality of user (see Ellerman, Fig 1); and 
a control circuitry configured to: 
determine, based on a request to log-in with the first account in the first web service from the user of one of the user terminals, whether or not the second account in the second web service has been linked to the first account in the first web service based on the linking information (see Ellerman, col.3, lines 1-6: “When she visits the phone application corresponding to the web site, the cookie--now including linking information--can be passed to the application to identify the appropriate web account”; and col.8, lines 52-60: “The user's web browser would visit the web new location, the cookie in the user's web browser would identify the user to the voice portal and the linking code could then be stored and the user sent back to the return URL without any user actions aside from the initial click.  According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230. This supports single action (or "one click") account linking as users need only perform a single direct action, e.g. click their mouse, to link their web account to their phone account (this assumed that offers of step 200 are only presented to users logged into the web site 130)”), and 
generate, based on the second account in the second web service being determined as linked to the first account in the first web service, the linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie (see Ellerman, col.7, lines 41-48: “The process of linking a web based account (e.g. the web account 150) to a phone account (e.g. the profile 152) will now be considered in conjunction with FIG. 2. This process can be used by users to link a web based account with their phone based (voice portal) account over the web. This process also is privacy protecting of user information by allowing the user to link the two accounts without giving out her/his username/password for one service to the other”; and col.8, lines 52-60: “According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230. This supports single action (or "one click") account linking as users need only perform a single direct action, e.g. click their mouse, to link their web account to their phone account (this assumed that offers of step 200 are only presented to users logged into the web site 130)”), and 
send the cookie to the one of the user terminals for storing the cookie (see Ellerman, col.2, lines 65-67: “Once the user identifies herself to the web site of the provider of the voice service, the linking information can be stored in the user's phone account as a cookie”; and col.8, lines 52-56: “According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230”), the cookie being included in a display request web page to indicate that the first account in the first web service of the user has been linked to the second account in the second web service (see Ellerman, col.8, lines 56-60: “This supports single action (or "one click") account linking as users need only perform a single direct action, e.g. click their mouse, to link their web account to their phone account (this assumed that offers of step 200 are only presented to users logged into the web site 130)).

As per claim 11, Ellerman teaches an information processing apparatus, comprising: 
storage configured to store linking information indicating whether or not a second account of a user in a second web service has been linked to a first account of the user in a first web service (see Ellerman, col.8, lines 52-60: “According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230”); 
communication circuitry configured to send a display request of a webpage to a server (see Ellerman, Fig 1); and 
control circuitry configured to: 
receive the webpage and first content and second content, the webpage and the first content and the second content being sent from the server in response to the display request (see Ellerman, col.7, lines 49-57: “The process starts at step 200, when a user (e.g. the person 140) navigates to a web site (e.g. the web site 130) with her/his computer 102. One or more of the web pages presented on the display of the computer 102 may offer to "phone" enable the user's account. Continuing the above example, if the entity 128 is an online merchant a banner ad or text might invite the user to "Click here to phone enable your account for access from Tellme", "Want to place orders by phone? Click here to sign up.", etc”), 
determine whether or not the second account in the second web service has been linked to the first account in the first web service based on whether the linking information includes a cookie that is generated in response to a linking request to link the second account in the second web service to the first account in the first web service (see Ellerman, col.3, lines 1-6: “When she visits the phone application corresponding to the web site, the cookie--now including linking information--can be passed to the application to identify the appropriate web account”; and col.8, lines 52-60: “The user's web browser would visit the web new location, the cookie in the user's web browser would identify the user to the voice portal and the linking code could then be stored and the user sent back to the return URL without any user actions aside from the initial click.  According to one preferred embodiment, the voice portal 110 (via its web server 108) stores one or more identifying cookies on the computer 102 of the person 140 to eliminate the need for a manual log in as part of step 230. This supports single action (or "one click") account linking as users need only perform a single direct action, e.g. click their mouse, to link their web account to their phone account (this assumed that offers of step 200 are only presented to users logged into the web site 130)”), 
display the first content on the webpage with content of the first web service and output the webpage based on linking information being determined to include the cookie, the first content indicating that the second account in the second web service is linked to the first account in the first web service (see Ellerman, Abstract: “When she visits the phone application corresponding to the web site, the cookie--now including linking information--can be passed to the application to identify the appropriate web account”; col.7, lines 63-66: “Continuing, at step 220, the user is requested to log in to the web site, if necessary. In many cases, web sites use cookies and other technologies to reduce the need for users to repeatedly log in to their accounts”; and col.8, lines 47-52: “The user's web browser would visit the web new location, the cookie in the user's web browser would identify the user to the voice portal and the linking code could then be stored and the user sent back to the return URL without any user actions aside from the initial click”), and 
display the second content on the webpage with the content of the first web service and output the web page based on the linking information determined not to include the cookie (see Ellerman, col.7 lines 49-57: “One or more of the web pages presented on the display of the computer 102 may offer to "phone" enable the user's account. Continuing the above example, if the entity 128 is an online merchant a banner ad or text might invite the user to "Click here to phone enable your account for access from Tellme", "Want to place orders by phone? Click here to sign up.", etc”), 
the second content being configured to prompt the user to link the second account in the second web service (see Ellerman, col.4, lines 54-58: “the user may be prompted to confirm the system's implicit choice, e.g. the system might prompt the user "Would you like me to include Palo Alto in the standard weather report from now on?"”; and col.7, lines 49-62: “Next, at step 210, if the user accepts the offer, e.g. by following the link, the process will continue at step 220. Otherwise, the process of FIG. 2 ends, but the user remains free to navigate the web site 130. Other offers to link the accounts would restart the process at step 200”),
wherein the first web service is different from the second web service (see Ellerman, col.3, lines 55-59: “embodiments of the invention allow applications provided by multiple legal entities can to provide services to users via phone applications hosted on, or through, the voice portal while allowing state information to be stored on a per-user profile basis”).

As per claim 12, Ellerman teaches an information processing method, comprising: 
storing information regarding a first account of each of a plurality of users and first content in a first web service and second content to be displayed on a webpage of the first web service; 
based on a linking request to link a second account of a user of the plurality of users in a second web service to the first account of the user in the first web service, generating linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie, sending the cookie to a user terminal of the user, and causing the user terminal to store the cookie; 
based on a display request of the webpage from the user terminal, determining whether or not the first account of the user of the user terminal in the first web service has been linked to the second account in the second web service based on whether or not the display request includes the cookie; 
sending the webpage on which the first content in the first web service is displayed with content of the first web service to the user terminal based on the display request including the cookie, the first content indicating that the second account in the second web service is linked to the first account in the first web service; and 
sending the webpage on which the second content is displayed with the content of the first web service to the user terminal based on the display request not including the cookie, the second content being configured to prompt the user to link the second account in the second web service, 
wherein the first web service is different from the second web service.
(SEE CLAIM 1 REJECTION ABOVE).

As per claim 13, Ellerman teaches an information processing method, comprising: 
storing information regarding a first account of each of a plurality of users in a first web service and linking information indicating whether or not a second account of the respective user in a second web service has been linked to the first account in the first web service and first content and second content to be displayed on a webpage; 
based on a linking request to link the second account of a user of the plurality of users in the second web service to the first account of the user in the first web service, generating linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie, sending the cookie to a user terminal of the user, and causing the user terminal to store the cookie, 
determining, based on a display request of the webpage from the user terminal, whether or not the first account of the user in the first web service has been linked to the second account in the second web service based on whether or not the display request includes the cookie; 
sending the webpage on which the first content is displayed with content of the first web service to the user terminal based on the display request including the cookie, the first content indicating that the second account in the second web service is linked to the first account in the first web service; and 
sending the webpage on which the second content is displayed with the content of the first web service to the user terminal based on the display request not including the cookie, the second content being configured to prompt the user to link the second account in the second web service, 
wherein the first web service is different from the second web service.
 (SEE CLAIM 8 REJECTION ABOVE).

As per claim 14, Ellerman teaches an information processing method, comprising: 
generating, based on a linking request to link a second account of a user in a second web service to a first account of the user in a first web service, linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie; and 
sending the cookie to a user terminal of the user for storing the cookie, the cookie being included in a display request of a webpage to indicate that the first account of the user in the first web service has been linked to the second account in the second web service,
wherein in the first web service is different from the second web service. 
 (SEE CLAIM 9 REJECTION ABOVE).

As per claim 15, Ellerman teaches an information processing method, comprising: 
storing linking information indicating whether or not a second account of each of a plurality of users in a second web service has been linked to a first account of the respective user in a first web service; 
determining, based on a request to log-in with the first account in the first web service being received from a user terminal of the user, whether or not the second account in the second web service has been linked to the first account in the first web service based on the linking information; and 
generating, based on the second account in the second web service being determined as linked to the first account in the first web service, the linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie, and 
sending the cookie to the user terminal for storing the cookie, the cookie being included in a display request of a webpage to indicate that the first account in the first web service of the user has been linked to the second account in the second web service.
 (SEE CLAIM 10 REJECTION ABOVE).

As per claim 16, Ellerman further teaches an information processing method, comprising: 
storing linking information indicating whether or not a second account of a user in a second web service has been linked to a first account of the user in a first web service; 
sending a display request of a webpage to a server; 
receiving the webpage and first content and second content, the webpage and the first content and the second content being sent from the server in response to the display request; 
determining whether or not the second account in the second web service has been linked to the first account in the first web service based on whether the linking information includes a cookie that is generated in response to a linking request to link the second account in the second web service to the first account in the first web service; 
displaying the first content on the webpage with content of the first web service and outputting the webpage based on the linking information being determined to include the cookie, the first content indicating that the second account in the second web service is linked to the first account in the first web service; and 
displaying the second content on the webpage with the content of the first web service and outputting the webpage based on the linking information being determined not to include the cookie, the second content being configured to prompt the user to link the second account in the second web service, 
wherein the first web service is different from the second web service.
 (SEE CLAIM 11 REJECTION ABOVE).

As per claim 17, Ellerman teaches a non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute an information processing method, the information processing method comprising: 
storing information regarding a first account of each of a plurality of users in a first web service and first content and second content to be displayed on a webpage; 
based on a linking request to link a second account of a user of the plurality of users in a second web service to the first account of the user in the first web service, generating linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie, sending the cookie to a user terminal of the user, and causing the user terminal to store the cookie; 
based on a display request of the webpage from the user terminal, determining whether or not the first account of the user of the user terminal in the first web service has been linked to the second account in the second web service based on whether or not the display request includes the cookie; 
sending the webpage on which the first content is displayed with content of the first web service to the user terminal based on the display request including the cookie, the first content indicating that the second account in the second web service is linked to the first account in the first web service; and 
sending the webpage on which the second content is displayed with the content of the first web service to the user terminal based on the display request not including the cookie, the second content being configured to prompt the user to link the second account in the second web service, 
wherein the first web service is different from the second web service.
 (SEE CLAIM 1 REJECTION ABOVE).

As per claim 18, Ellerman teaches non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute an information processing method, the information processing method comprising: 
storing information regarding a first account of each of a plurality of users in a first web service and linking information indicating whether or not a second account of the respective user in a second web service has been linked to the first account in the first web service and first content and second content to be displayed on a webpage; 
based on a linking request to link the second account of a user of the plurality of users in the second web service to the first account of the user in the first web service, generating linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie, sending the cookie to a user terminal of the user, and causing the user terminal to store the cookie, 
determining, based on a display request of the webpage from the user terminal, whether or not the first account of the user in the first web service has been linked to the second account in the second web service based on whether or not the display request includes the cookie; 
sending the webpage on which the first content is displayed with content of the first web service to the user terminal based on the display request including the cookie, the first content indicating that the second account in the second web service is linked to the first account in the first web service; and 
sending the webpage on which the second content is displayed with the content of the first web service to the user terminal based on the display request not including the cookie, the second content being configured to prompt the user to link the second account in the second web service, 
wherein the first web service is different from the second web service.
 (SEE CLAIM 8 REJECTION ABOVE)

As per claim 19, Ellerman teaches a non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute an information processing method, the information processing method comprising: 
generating, based on a linking request to link a second account of a user in a second web service to a first account of the user in a first web service, linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie; and 
sending the cookie to a user terminal of the user for storing the cookie, the cookie being included in a display request of a webpage to indicate that the first account of the user in the first web service has been linked to the second account in the second web service,
wherein in the first web service is different from the second web service. 
(SEE CLAIM 9 REJECTION ABOVE).

As per claim 20, Ellerman teaches a non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute an information processing method, the information processing method comprising: 
storing linking information indicating whether or not a second account of each of a plurality of users in a second web service has been linked to a first account of the respective user in a first web service; 
determining, based on a request to log-in with the first account in the first web service being received from a user terminal of the user, whether or not the second account in the second web service has been linked to the first account in the first web service based on the linking information; and 
generating, based on the second account in the second web service being determined as linked to the first account in the first web service, the linking information indicating that the first account in the first web service has been linked to the second account in the second web service as a cookie, and 
sending the cookie to the user terminal for storing the cookie, the cookie being included in a display request of a webpage to indicate that the first account in the first web service of the user has been linked to the second account in the second web service.
 (SEE CLAIM 10 REJECTION ABOVE)

As per claim 21, Ellerman further teaches a non-transitory computer-readable storage medium storing a program that causes an information processing apparatus to execute an information processing method comprising: 
storing linking information indicating whether or not a second account of a user in a second web service has been linked to a first account of the user in a first web service; 
sending a display request of a webpage to a server; 
receiving the webpage and first content and second content, the webpage and the first content and the second content being sent from the server in response to the display request; 
determining whether or not the second account in the second web service has been linked to the first account in the first web service based on whether the linking information includes a cookie that is generated in response to a linking request to link the second account in the second web service to the first account in the first web service; 
displaying the first content on the webpage with content of the first web service and outputting the webpage based on the linking information being determined to include the cookie, the first content indicating that the second account in the second web service is linked to the first account in the first web service; and 
displaying the second content on the webpage with the content of the first web service and outputting the webpage based on the linking information being determined not to include the cookie, the second content being configured to prompt the user to link the second account in the second web service,
 wherein the first web service is different from the second web service.
 (SEE CLAIM 11 REJECTION ABOVE)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellerman et al. (US 7,089,310) in view of Choi et al. (US 10,410,257).
As per claim 6, which depends on claim 1, although Ellerman explicitly teaches wherein the control circuitry is configured to include each of the first content and the second content on the webpage in accordance with a determination result of the linking (see Ellerman, col.4, lines 50-54: “In contrast, implicit selections come about through the conduct and behavior of the user. For example, if the user repeatedly asks for the weather in Palo Alto, Calif., the system may automatically provide the Palo Alto weather report without further prompting”), Ellerman does not explicitly including the contents on the webpage at a same position.
Choi teaches including the contents on the webpage at a same position (see Choi, col.11, line 62-col.12, line 1: “For example, pages or sections that have a same structure, number and/or size of content items, type of content (e.g., images, etc.), display attributes (e.g., background color), same or parallel location with a URL or other naming scheme, etc. may be determined programmatically, with or without human confirmation in various embodiments”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ellerman in view of Choi by implementing including the contents on the webpage at a same position.  One would be motivated to do so because Ellerman teaches in column 3, lines 46-39, “This allows the system to present highly customized information to each caller based on a personal profile the system associates with the telephone identifying information”, and further teaches in column 7, lines 10-13, “In many instances the new location will be a co-branded web site including one or more graphical elements to match the appearance of the web site 130”.

As per claim 7, which depends on claim 6, although Ellerman further teaches wherein the control circuitry is configured to include the same content of the first web service in a region on the webpage, Ellerman does not explicitly teach including the content irrespective of which of the first content and the second content is displayed in the webpage, the region excluding the position at which the first content or the second content is included.
Choi teaches including the content irrespective of which of the contents is displayed in the webpage, the region excluding the position at which the contents is included (see Choi, col.9, line 64-col.10, line 7: “For example, a template may, in certain cases, define a placement of one or more sponsored content elements at a location in the native display adjacent to the native hierarchical content elements used to generate the template. In other words, the template may be generated such that a sponsored content item appears adjacent (e.g., directly below/above) native content items (e.g., article preview) used to generate the template”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ellerman in view of Choi by implementing including the content irrespective of which of the contents is displayed in the webpage, the region excluding the position at which the contents is included.  One would be motivated to do so because Ellerman teaches in column 3, lines 46-39, “This allows the system to present highly customized information to each caller based on a personal profile the system associates with the telephone identifying information”, and further teaches in column 7, lines 10-13, “In many instances the new location will be a co-branded web site including one or more graphical elements to match the appearance of the web site 130”.


Conclusion
9.	For the reasons above, claims 1-21 have been rejected and remain pending.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 18, 2022